Citation Nr: 0325746	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  03-02 459	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a right knee 
replacement.

2.  Entitlement to service connection for a left knee 
replacement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran originally submitted his claim for entitlement to 
service connection for knee disability in June 1999.  His 
claim was denied by way of a rating decision dated in June 
2000.  The language used in the rating decision stated that 
the claim was denied as not well grounded.  The veteran was 
provided notice of the rating action in July 2000.  The 
notice letter also informed the veteran that his claim for 
service connection for the knee replacements was denied as 
not well grounded.

The veteran's representative submitted a May 2001 request to 
have the claim re-adjudicated under section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  That provision allowed a claimant to request 
readjudication of a claim that was previously denied as not 
well grounded if the decision had become final between July 
14, 1999, and November 9, 2000.  

The RO re-adjudicated a claim for entitlement to service 
connection for a fungal infection in January 2002.  However, 
the issues involving the veteran's knees were not addressed 
in that rating decision.  The veteran's representative 
notified the RO of the omission in March 2002.  The 
representative again requested that the knee issues be re-
adjudicated.

The RO wrote to the veteran in May 2002, noting the request 
for readjudication.  The RO informed the veteran that his 
previous claim for service connection for his knee 
replacements had not been denied as not well grounded.  The 
veteran was informed that the June 2000 decision was 
consequently final and that he would have to submit new and 
material evidence to reopen his claim for service connection.

The RO re-adjudicated the veteran's claim in August 2002.  
The claim was denied because the veteran failed to submit new 
and material evidence to warrant the reopening of his claim.

The Board finds that the veteran was entitled to have his 
original claim re-adjudicated under section 7(b) of the VCAA.  
The June 2000 rating decision and July 2000 notice letter 
both informed the veteran that his claim was denied as not 
well grounded.  Since the RO did readjudicate the claim, 
albeit on an incorrect basis, and the veteran perfected an 
appeal of the readjudication, the case is ripe for appellate 
review.  See VAOPGCPREC 3-2001.  The Board is not bound by 
the RO's determination that the prior rating decision was 
final and that new and material evidence is required to 
reopen the claim for entitlement to the benefits sought on 
appeal.  See Jackson v. Principi, 265 F.3d 1366, 1369-70 
(Fed. Cir. 2001); 38 U.S.C.A. § 7104(a) (West 2002) 
(decisions of the Board shall be based on the entire record 
in the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of the law and 
regulation).  Accordingly, the Board will proceed to 
adjudicate the appeal on the merits.


FINDINGS OF FACT

1.  The veteran's service medical records are missing and 
presumed destroyed.

2.  The evidence of record is sufficient to establish that 
the veteran participated in combat during service and that 
his claimed knee injuries are consistent with the 
circumstances, conditions, or hardships of combat.

3.  The veteran's degenerative arthritis in both knees, which 
led to the need for knee replacements, likely originated as a 
result of injuries during military service.


CONCLUSIONS OF LAW

1.  The veteran has a right knee replacement that is the 
result of injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2001); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran has a left knee replacement that is the 
result of injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. § 3.102 
(2001); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1941 to 
October 1945.  His service medical records are unavailable 
and presumed destroyed in the fire at the National Personnel 
Records Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The veteran's discharge documents show that he served as 
light tank crewman and commander on self-propelled 75-
millimeter howitzers and half-track ammunition carriers.  He 
was noted to have participated in battles and campaigns to 
include the Rhineland, Central Europe and Ardennes.  His 
military awards and decorations include the European-African-
Middle Eastern (EAME) theater ribbon with three bronze stars, 
the American Defense Service Medal and the good conduct 
ribbon.

The veteran submitted his only claim for disability 
compensation benefits in June 1999.  He sought entitlement to 
service connection for, inter alia, residuals of injuries to 
both knees in service.  

The veteran submitted additional evidence to show that he 
participated in combat during World War II.  One item 
consisted of the citation to accompany the award of a 
Presidential Unit Citation awarded to Combat Command B, 9th 
Armored Division.  The citation listed a number of units that 
comprised Combat Command B, to include the 3rd platoon, Troop 
E, of the 89th Cavalry Reconnaissance Squadron (Mechanized).  
The veteran indicated that this was unit.  The citation 
recognized the Combat Command for its combat actions against 
the enemy at several sites, to include a crucial bridge a 
Remagen, Germany.  The actions lead to the first crossing of 
the Rhine River by Allied Forces during the war.  The veteran 
submitted a certificate that commemorated the 10th 
anniversary of the crossing of Allied Forces over the Rhine 
River.

The veteran submitted a statement wherein he said that he 
served as tank commander.  His unit participated in the 
Battle of the Bulge (Ardennes campaign).  He described how he 
would strike his knees multiple times getting in and out of 
his tank, that his legs absorbed multiple shocks from the 
many times he had to jump down from the tanks and that he 
often slept in fox holes that would have water in them.  He 
said that, after service, he could not even run.  Over the 
years the pain in his knees progressed to the point where it 
interfered with all aspects of his life.  He eventually had 
both knees replaced.  

The veteran's spouse also provided a statement.  She said 
that she noticed the veteran had "sore legs" shortly after 
they were married in January 1946.  He did seek medical 
attention.  She noted that the veteran suffered an incident 
in 1958 when one of his knees gave way at work.  Finally, he 
had to have surgery in 1978 when he had the right knee 
replaced.  The surgery had to be repeated in 1979.  The left 
knee was replaced in 1983.

The veteran also submitted private medical records for the 
period from March 1980 to July 1998.  The records reflect 
that the veteran underwent total right knee arthroplasty in 
1978 and required corrective surgery on the right knee in 
1979.  He underwent reconstruction of the previous right knee 
arthroplasty in July 1980.  The left knee was replaced in 
January 1983.  The operative report for the left knee surgery 
noted that there was severe medial compartment osteoarthritis 
with minimal osteoarthritis of the lateral compartment and 
patellofemoral joint.  The report also noted that there was 
complete dislocation and degeneration of the medial meniscus.  
The records showed that the veteran was doing well with his 
implants through July 1998.  There is no indication of any 
type of post-service injury to either knee that led to the 
development of arthritis or the need to replace both knee 
joints.

Included with the medical records was a statement from one of 
the veteran's physicians, A. B. Swanson, M.D., dated in June 
1999.  Dr. Swanson said that the veteran was first seen in 
March 1980 for problems with his right total knee replacement 
and left knee degenerative arthritis.  He subsequently 
underwent surgery on his knees in 1980 and 1983.  Dr. Swanson 
said that he was not able to definitively state that the 
veteran's time in the military was the cause of his knee 
arthritis.  He said that the repeated injuries during his 
service could result in the degenerative arthritis but that 
they did not evaluate the veteran until many years after 
service.

The veteran submitted a statement from his platoon sergeant 
from his unit.  The sergeant noted that the veteran was a 
good leader and had a good crew on his tank.  He noted that 
they experienced a lot of cold weather and he assumed that 
the weather caused the veteran trouble with his knees.  He 
noted that the veteran did not go to sick call with his 
problems because he did not want to leave his crew.  He said 
that the unit experienced a lot of rough riding in cold 
weather in the tanks.

The veteran submitted a statement from M. G. Hoffmeister, 
D.P.M., dated in August 1999.  Dr. Hoffmeister said that he 
had known the veteran for some 25 years and that the veteran 
had always had trouble with his knees.  He said that, upon 
reading the veteran's account of his duties and 
responsibilities in service, it lead him to believe that the 
veteran's activities greatly contributed to his disability.  
Dr. Hoffmeister said that any repetitive activity that placed 
the joints under abnormal stress and range of motion would 
eventually lead to trauma, damage and loss of function.  He 
opined that the veteran's activities during service 
significantly contributed to his loss of function and 
disability.

The veteran was afforded a VA orthopedic examination in June 
2000.  The examiner noted that the veteran complained of 
having had problems with his knees since World War II.  The 
examiner provided diagnoses of severe osteoarthritis in both 
knee joints, status post bilateral total knee replacement and 
fungus infection of the nailbeds.  The examiner opined that 
the veteran's knee problems were at least as likely as not 
related to military service.

II.  Analysis

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran asserts that he served in combat.  In that case, 
if an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

At the outset the Board finds that there is credible evidence 
that the veteran did in fact engage in combat during service.  
Specifically, the veteran has said that he participated in 
the Battle of the Bulge, his discharge documents reflect 
participation in three battles and/or campaigns and he has 
provided evidence of his unit's receipt of the Presidential 
Unit Citation for combat actions in February and March 1945.  
Taken as a whole, the Board finds that it is reasonable to 
conclude that the veteran did participate in combat during 
service.  See VAOPGCPREC 12-99.  

As noted above, the veteran's SMRs are missing so that avenue 
of showing whether the veteran was treated for complaints 
related to his knees in service is foreclosed.  Further, 
there is no objective medical evidence of record to 
demonstrate that the veteran was diagnosed with arthritis 
within a year after service to entertain a presumption of 
service connection.

In light of the veteran's combat service, his statements 
regarding his banging of his knees and the pain associated 
with the jumping down from his tank, and the statement from 
his platoon sergeant corroborating the conditions during 
combat, the Board finds that the veteran's claimed injuries 
in service are consistent with the circumstances, conditions, 
or hardships of combat.  Thus, even without the benefit of 
SMRs, it is established that the veteran suffered bilateral 
knee injuries during service.

The veteran has contended that he continued to experience 
problems with his knees since his separation from military 
service.  His wife said that she had observed him having 
problems with his knees since they were married in January 
1946.  Dr. Swanson, although acknowledging that he could not 
provide a definitive statement regarding the etiology of the 
veteran's current knee problems, said that the repeated 
injuries in service could have led to the veteran's 
degenerative arthritis.  Dr. Hoffmeister was of the same 
opinion.

The June 2000 VA examiner noted the veteran's history in 
service.  He also noted the subsequent surgeries on the 
veteran's knees.  It was his opinion that it was at least as 
likely as not that the veteran's knee injuries in service 
were the cause of his current knee problems.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that he has satisfied the criteria to establish service 
connection for residuals of injuries to the right knee and 
left knee.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2001).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.


ORDER

Service connection for right knee replacement is granted.

Service connection for left knee replacement is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



